Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the claims
The 101 rejection  and 112 rejections have been overcome by applicants’ arguments and amendments to the claims.  Claims 1, 2, and 5-8 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. No basis is seen in the specification for the term “free” amino acids.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 59014755 ( 1-1984) (JP ‘755) in view of CN 106333248 (CN ‘248) and JP 55165775 (‘775).  
JP ‘755 discloses a method of making noodles by mixing bean curd water (BCW) or bean milk and flour and forming noodles (title). The bean milk and brine or saline water are mixed together to make the noodle.  The additive,  BCW or bean milk contains essential amino acids to enrich the mixture (abstract).  Claim 1 differs from the reference in the use of free amino acids in particular forms.  Also, CN’248 discloses a composition containing legume flour , where the beans germinate and make free amino acids, particularly, and the beans are made into bean flour, which can be used to make cereal noodles (Description, first paragraph, lines 1-14, in particularly).  These amino acids would have to be in the claimed forms of alpha, the most prevalent form, and on, absent a showing to the contrary.   JP ‘755 discloses a method of adding less than 3% of milky bean curd waste or bean milk containing essential amino acids to flour, kneading with brine or saline water and preparing  the noodles as usual (paragraph 1).  This method is taken from applicants’ specification, Example 1.  
The reference to JP ‘755 discloses adding less than 3% milky bean curd waste or bean milk which contained the essential alpha amino acids. It cannot be ascertained if the amount of amino acids in this milky bean curd waste or bean milk would have been enough to inhibit hardness, and the Patent and Trade Mark office does not have the facilities to do so, so that the burden is upon applicants to make this determination. Also, Shigeru et al.  ‘775 discloses a process for making an improver for Chinese noodles (title).  One part  of sodium carbonate or sodium metaphosphate is mixed with 0.5-3 parts of an amino acid (alpha) and .3 to 2 parts of the improver is added to 100 parts of wheat flour to make Chinese noodles (abstract). This amount of .6% is within the claimed range.   Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to substitute the free amino acids of ‘775 in the mineral containing  bean curd waste or bean milk of JP ‘755, since the reference to JP ‘775 discloses that adding free amino acids improves the noodles.  One of ordinary skill in the art before the filing date of the claimed invention would have been motivated to add fee amino acids to a composition for making noodles, since, it was known as shown to JP ‘755 to add bean curd milk or waste which contains minerals, and as shown by ‘775 to add the free minerals to make an improved composition.  One of ordinary skill in the art before the filing date of the claimed invention would have an expectation of success in making a brine containing noodles containing free amino acids, as it was shown, in particularly, by JP ‘775 that adding free amino acids improved the noodles.  
Claim 2 further requires that the hardening inhibitor is an alpha amino acid or salt.  Official Notice is taken that all essential amino acids are the alpha type.  Claim 2 has been amended to require particular amounts of the free gamma-amino acids.  In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  In developing a noodle which is not hard,  properties such as amounts of free amino acids are important.  It appears that the precise ingredients as well as their proportions affect the hardness of the noodles, and thus are result effective variables which one of ordinary skill in the art would routinely optimize.   Also, CN ‘775 discloses mixing sodium salts with 0.5-3 parts of an amino acid (alpha) and .3 to 2 parts of the improver is added to 100 parts of wheat flour to make Chinese noodles (abstract). This amount of .6% is within the claimed range.   
Claims 5 and 6 are to the method of inhibiting hardening of brine containing noodles or wonton wrappers by adding alpha amino acids to the brine containing noodles and claims 7 and 8 require particular amounts of amino acids.  JP ‘755 discloses a method of adding less than 3% of milky bean curd waste or bean milk containing essential amino acids to flour, kneading with brine or saline water and preparing  the noodles as usual (paragraph 1).  This method is taken from applicants’ specification, Example 1.  Therefore, it would have been obvious to make a noodle containing alpha amino acids which would have been expected to function as a firmness inhibitor in a noodle product, in particular amounts as disclosed by Shigeru et al. JP ‘775, and one would have been motivated to add amino acids to a noodle composition, as shown by JP ‘775, and one would have had an expectation of success in inhibiting hardness in  noodles, since the process of adding amino acids to brine containing noodle compositions was known  as shown by the combination of references.  
 The reference to JP ‘755 discloses as in claims 7 and 8, adding less than 3% milky bean curd waste or bean milk which contained the essential alpha amino acids. It cannot be ascertained if the amount of amino acids in this milky bean curd waste or bean milk would have been enough to inhibit hardness, and the Patent and Trade Mark office does not have the facilities to do so, so that the burden is upon applicants to make this determination.  Also, Shigeru et al.  ‘775 discloses a process for making an improver for Chinese noodles (title).  One part   of sodium carbonate or sodium metaphosphate is mixed with 0.5-3 parts of an amino acid (alpha) and .3 to 2 parts of the improver is added to 100 parts of wheat flour to make Chinese noodles (abstract). This amount of .6% is within the claimed range.  
			ARGUMENTS
Applicant's arguments filed 5-16-2022 have been fully considered but they are not persuasive. Applicants argue that the amino acids of BCW or bean milk are not free amino acids.  However, the reference to CN ‘248 discloses the use of free amino acids in a flour to make cereal noodles, and a new reference has been added which discloses free amino acids.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	HFH 7-20-2022